Title: Pennsylvania Assembly: Address to the Governor, 11 February 1756
From: Pennsylvania Assembly
To: 


On Sept. 19, 1755, Gen. William Shirley had ordered his officers in Pennsylvania “in the Strongest Manner to avoid” enlisting indentured servants: protests against the practice were mounting, and in any case the approach of winter lessened the need to fill the regular regiments. By mid-winter, however, rumors of French military reinforcements in Canada and plans for the spring campaigns had revived the need for men, and by Jan. 21, 1756, on Shirley’s order, servants were again being enlisted in the Middle Colonies. The Pennsylvania Council and Governor Sharpe of Maryland protested to Shirley immediately, and on February 7, the first day Franklin is recorded as present in the Assembly following his return from the frontier, that body received a strongly worded petition objecting to the practice. Franklin and others were appointed to draft “an Address to the Governor, representing the great Inconvenience and Hardships the Inhabitants of this Province labour under by Reason of the Inlistment of Servants.” It was brought in on the 10th and sent to the governor the next day.
 
May it please the Governor,
[February 11, 1756]
The House being informed, by Petition from the Masters, that a great Number of bought Servants are lately inlisted by the Recruiting Officers now in this Province, and clandestinely or by open Force conveyed away, to the very great Oppression of the said Masters, and Injury to the Province; we beg Leave to lay this Grievance before the Governor.
We presume that no one Colony on the Continent has afforded more free Recruits to the King’s Forces than Pennsylvania; Men have been raised here in great Numbers for Shirley’s and Pepperell’s Regiments, for Halket’s and Dunbar’s, for the New-York and Carolina Independent Companies, for Nova-Scotia, and even for the West-India Islands. By this, and the Necessity we are under of keeping up a large Body of Men to defend our own extensive Frontiers, we are drained of our hired Labourers; and as this Province has but few Slaves, we are now obliged to depend principally upon our Servants to assist us in tilling our Lands. If these are taken from us, we are at a Loss to conceive how the Provisions that may be expected out of this Province another Year, for the Support of the King’s Armies, are to be raised.
We conceive that this Province could not possibly have furnished the great Numbers of Men and Quantity of Provisions it has done for the King’s Service, had it not been for our constant Practice of importing and purchasing Servants to assist us in our Labour. Many of these, when they become free, settle among us, raise Families, add to the Number of our People, and cultivate more Land; and many others who do not so settle are ready and fit to take Arms when the Crown calls for Soldiers. But if the Possession of a bought Servant, after Purchase made, is thus rendered precarious, and he may at any Time be taken away from his Master at the Pleasure of a Recruiting Officer, perhaps when most wanted, in the Midst of Harvest or of Seed-time, or in any other Hurry of Business, when another cannot be provided to supply his Place, the Purchase, and of Course the Importation, of Servants will be discouraged, and the People driven to the Necessity of providing themselves with Negroe Slaves, as the Property in them and their Service seems at present more secure. Thus the Growth of the Country by Increase of white Inhabitants will be prevented, the Province weakened rather than strengthened (as every Slave may be reckoned a domestick Enemy) one great and constant Source of Recruits be in a great Measure cut off, and Pennsylvania soon be unable to afford more Men for the King’s Service, than the Slave Colonies now do.
The Injury complained of extends not only to those whose Servants are actually inlisted, but even to those whose Servants are not inlisted; since they must humour them in every Thing lest they should be provoked to inlist, which they daily threaten in case they are disobliged; and grow idle, neglectful, insolent and mutinous, and occasion many Disorders in the Families they belong to. Besides, while this Practice continues, many leave their Masters on Pretence of going to inlist, and not being pursued, as their Masters are discouraged by the Difficulty of recovering them, they often go quite off without inlisting, so that the Master is injured, and no Service arises to the King.
That Burdens may be chearfully borne by the Subject for the Honour of the Prince or the Publick Welfare, we apprehend they ought to be equitably laid. But this Inlisting of Servants is a most severe, unequal and oppressive Tax on Particulars, often falling on People in low Circumstances, who have been put to great Difficulties in raising Money to buy a Servant or two to assist in working their Plantations; and losing those Servants they are unable to buy others: Or, if they have bought them on Credit, are unable to pay, sued for the Money, and ruined.

We beg Leave farther to add, that we conceive the Inhabitants of this Province have a legal Property in the Time and Service of the Servants brought into America and purchased here under Acts of Parliament, or becoming Servants by our own Laws. That they have as true and as just a Property in the Servant bought, as they had before in the Money with which he was purchased. That the taking the Servants from us either by open Force or private Practice, is a Violation of that Property and our Rights, a manifest and grievous Injustice and Oppression. And that the Magistrates who have refused to assist the Masters with the Civil Authority in recovering their Servants, have egregiously failed in Point of Duty.
We therefore request the Governor, that he would be pleased to acquaint General Shirley with these Proceedings of the Officers under his Command. We know the Practice is contrary to his Judgment, having now before us his Disapprobation of it, expressed in very strong Terms, under his Hand, of which we send a Copy herewith to the Governor. We have therefore great Reason to hope, that at the Governor’s Instance, he will do the People of this Province strict Justice, by causing an immediate Restitution to be made of all the Servants taken from us under Colour of his Authority; and effectually discourage the Practice for the future.

We farther request, that the Governor would issue his Proclamation, strictly charging all Magistrates and Officers, Civil and Military, to be aiding and assisting to the Inhabitants in securing or recovering their Servants when any Attempts shall be made to take them away.
